IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 GLUE WILKINS,                               :   No. 74 MM 2019

                    Petitioner


              v.



 HONORABLE JOSEPH C.
 MADENSPACHER, SENIOR JUDGE,
 SPECIALLY ASSIGNED,

                    Respondent


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Amended King's Bench Matter is DENIED. The

Prothonotary is DIRECTED to strike the judge's name from the caption.